Citation Nr: 0933412	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-17 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1963 to 
August 1993, when he retired. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The Board remanded the case to the 
RO in February 2009, and the claim is now before the Board 
for further appellate action.  

In his June 2006 substantive appeal, the Veteran requested a 
Board hearing.  In November 2006 he requested a hearing 
before the RO Decision Review Officer instead the Board.  In 
December 2006 the Veteran withdrew his hearing request.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a sleep disorder that is related to active duty. 


CONCLUSION OF LAW

Obstructive sleep apnea disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.304, 3.159 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in  
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2008).  

In correspondence dated December 2004 the Veteran was 
provided with the information and evidence necessary to 
substantiate his claim.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected 
to provide.  The RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  In 
correspondence in March 2006 the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service medical and VA treatment 
records.  The Veteran has been afforded a VA medical 
examination.  Statements by the Veteran and by former 
shipmates have been associated with the claims folder.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  Given these facts, it appears that all available 
records have been obtained.  There is no further assistance 
that would be reasonably likely to assist the Veteran in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection for a claimed disorder 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson  
v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that during military service he was a 
loud snorer and had an irregular heart beat that could have 
been related to a sleep disorder.  He has indicated that 
there is no evidence of record that shows a relationship 
between his current claimed sleep disorder and his in service 
condition except the lay evidence of his former shipmates 
that he submitted.

A review of the service medical records confirms that there 
were no complaints, treatment or diagnosis of a sleep 
disorder during service.  In August 2005 the RO received 
letters from four of the Veteran's former shipmates, who 
noted that during service the Veteran had loud snoring and 
unusual breath while sleeping.  The Board acknowledges that 
lay persons can provide an account of observable symptoms, 
such as in this case the Veteran's and former shipmates' 
observations that the Veteran had loud snoring and unusual 
breathing in service while sleeping.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, as 
laypersons, neither the Veteran nor his shipmates are 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Lay assertions regarding 
medical matters such as an opinion of whether a disability is 
related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by him is not competent medical evidence and 
does not prove a relationship between his sleep disorder and 
loud snoring and unusual breathing while sleeping during 
military service.  The Veteran is, however, competent to give 
evidence about his symptoms and what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  There are some 
disabilities that can be diagnosed by their unique and 
readily identifiable features and therefore capable of lay 
observation.  See Barr v.  Nicholson, 21 Vet App 303 (2007); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  However, sleep apnea is not the type of condition 
that can be diagnosed by a lay person (even the physician 
relies on testing, including the sleep studies performed).  
Accordingly, the Veteran's and his former shipmates' 
statements do not constitute competent medical evidence and 
their probative value is limited to noting symptoms the 
Veteran exhibited in service.

Post-service medical evidence shows that the Veteran had an 
examination at VA Medical Center (MC) in June 2003.  The 
impression, in pertinent part, was possible sleep apnea.  In 
September 2003 the Veteran was diagnosed with obstructive 
sleep apnea.  In a June 2004 VA outpatient clinic report mild 
to moderate sleep apnea per sleep study was noted and the 
examiner's assessment was sleep apnea.  The results of a 
pulmonary sleep study conducted by VAMC in October 2004 
indicate the Veteran had excellent control of obstructive 
sleep apnea while on CPAP [continuous positive airway 
pressure].  It was noted that the Veteran remained severely 
somnolent as measured by the Epworth sleepiness scale score.  
It was further noted that the etiology of the persistent 
sleepiness was not clear.  

While the medical evidence shows the Veteran has been 
diagnosed with a sleep disorder, it does not show that a 
sleep disorder is related to his period of active military 
service.  In order for service connection to be granted there 
must not only be medical evidence of a current disorder, but 
also evidence that the claimed disorder was incurred in 
service and medical evidence linking the current disorder to 
the in-service disease or injury.  See Pond, supra; see also 
Hickson, supra.

As noted above, the service medical records do not indicate 
that the Veteran complained about any sleep problems while in 
military service.  The post-service medical evidence 
indicates that he first complained of a sleeping disorder in 
2003, approximately ten years after he retired from military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
200) (the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).

In January 2007 a VA family nurse practitioner (FNP) 
submitted a statement, which noted that the Veteran requested 
that she review three letters from shipmates who served with 
him on the USS Nimitz.  She further noted that all three 
letters mention the Veteran's "snoring, unusual breathing 
while sleeping, or choking like cough."  She stated that the 
Veteran was diagnosed with [sleep apnea] in September 2003 
and prescribed a CPAP machine.  She concluded that the 
Veteran "may have had undiagnosed sleep apnea" while 
serving on active duty due to his shipmates reports of 
snoring and observed episodes of nocturnal choking.  

The Board finds the opinion of FNP to be unpersuasive as to 
the etiology of the Veteran's current sleep disorder, as her 
opinion is equivocal in nature.  She stated the Veteran 
"may" have had undiagnosed sleep apnea while on active 
duty.  Evidence that indicates that a current disability "may 
be associated" with military service suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  For these reasons, the Board finds that the FNP's 
opinion relating to a medical nexus between the Veteran's 
sleep disorder and his military service is of limited 
probative value.

In March 2009 the Veteran had a VA examination for 
respiratory diseases.  The examiner noted that he reviewed 
the service medical records and the claims folder to a 
significant extent.  The examiner diagnosed obstructive sleep 
apnea type syndrome apparently associated with environmental 
factors and perhaps sleep position.  The examiner discussed 
further that there was no evidence to suggest that there was 
a specific obstructive sleep apnea syndrome going on when the 
Veteran was on active duty.  He noted that there certainly is 
excellent indication that the Veteran has had a significant 
unaddressed land-based environment allergy that interferes 
with his sleep function with his daytime weakness.  There is 
very strong historical and test information to include the 
Epworth study that he had significant daytime sleepiness when 
he is not on shipboard and that this appears from the history 
and records to be related to his still untreated allergies.  
The examiner further noted that there is no indication that 
the Veteran had performance dysfunction on active duty such 
that one could have diagnosed a sleep apnea syndrome.  The 
examiner noted that he did not feel that there is information 
that confirms or that even suggests that there is a 50 
percent chance or greater that a sleep apnea syndrome was 
present when the Veteran was on active duty.  He stated that 
there are significant other factors involved and the amount 
of care and continuity of care remains unclear; and, the 
daytime tiredness and sleepiness that the Veteran has appears 
to be related to environmental factors much more so than 
airway obstruction.  As such, airway obstruction as a major 
factor is unlikely to have been present when the Veteran was 
on active duty.  In the examiner's opinion there is less than 
a 50 percent probability that the Veteran's sleep apnea 
syndrome is related to service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

As indicated, the FNP's opinion is too attenuated to support 
a decision on the merits.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning; it 
is clearly more probative than any other evidence of record.  
It also utilizes the correct standard for determining whether 
the sleep apnea owes its etiology to service.  That is, it 
was determined that there was less than a 50 percent chance 
that it was related to service.  The examiner reviewed the 
claims folder, including service medical records, and there 
is indication that he was fully aware of the Veteran's past 
medical history; he specifically discussed the relevant 
findings and provided a detailed report and a complete 
rationale for the opinion.  Therefore, the VA opinion is 
afforded significant probative value.  

In view of the foregoing, the Board must find that 
preponderance of the competent evidence is against a finding 
that the Veteran's current sleep disorder is related to his 
military service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v.  Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for obstructive sleep apnea is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


